Citation Nr: 0733192	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.  

2.  Entitlement to an increased evaluation for right foot, 
residuals of bunionectomy with degenerative joint changes, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for status post 
bunionectomy of the right foot with tender scar, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, continued the 
10 percent evaluation for status post bunionectomy of the 
right foot, and denied entitlement to service connection for 
a low back condition.  

In an April 2007 Decision Review Officer (DRO) decision, the 
RO granted the veteran a separate 10 percent evaluation, 
effective December 2003, for residuals of bunionectomy with 
degenerative joint changes in the right foot.  The veteran 
was advised of the most recent grant of increased rating by 
an April 2007 letter.  However, she did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between a low back 
condition and service is not of record.

3.  The veteran's right foot, residuals of bunionectomy with 
degenerative joint changes, is manifested by pain, weakness, 
and mild degenerative change in the interphalangeal joint in 
the second through fifth toes and in the first 
metacarpophalangeal joint.  

4.  The veteran's tender scar, status post bunionectomy of 
the right foot, is light, flat, and tender with no 
ulcerations or skin breakdowns over the scar.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right foot, residuals of bunionectomy with degenerative 
joint changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5280 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for status post bunionectomy of the right foot with tender 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Low Back Condition   

The veteran asserts during the July 2007 hearing that in 
1985, while loading a deuce and a half (truck), in service, 
she fell off the truck and hit a rock.  She explained that 
she went to sick call and received treatment for her back 
injury, which continues to persist today.  The veteran 
contends that her current low back condition is attributable 
to her active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the evidentiary record indicates that the veteran 
complained of lower back pain during her military service.  
The October 1988 sick call note states that the veteran had 
lower back pain for one day when she twisted it the "wrong 
way."  The veteran was treated with Motrin and was placed on 
a lifting restriction for one week.  The March 1989 report of 
medical history prior to discharge notes the veteran 
indicated that she had or has recurrent back pain, and the 
examiner indicated that the lower back pain was secondary to 
menstrual cramps.  Clinical evaluation of the spine during 
the March 1989 ETS examination [expiration of term of 
service] was normal.  A diagnosis of a chronic low back 
disability was not made in service. 

Post service treatment records reflect complaints and 
treatment for a low back condition.  A November 2004 VA 
outpatient treatment record lists chronic low back pain as 
past medical history, and a June 2005 VA outpatient treatment 
note states that the veteran has had no change in her back 
problem and was in the process of obtaining a chair that will 
provide back support.  Not one of the reports etiologically 
relates the veteran's current low back disorder to service or 
any event of service. 

In fact, based upon the evidence in the claims file, the 
first time the veteran's low back condition is shown is in a 
November 2004 VA outpatient treatment record, which is many 
years following the veteran's discharge from service.  The 
Board acknowledges that the veteran has contended, in 
essence, that her low back condition has existed since her 
military service.  The veteran is also competent to state 
that she fell off of a truck and hit a rock while in service.  
Additionally, the Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology; however, there is no 
objective medical evidence of record of a low back disability 
caused by an inservice truck accident during service or 
immediately thereafter.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  In this regard the Board also 
notes that the absence of evidence in support of an alleged 
fact clearly is an evidentiary circumstance that weighs 
against the existence of the alleged fact.  Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (negative 
evidence to mean that "which tends to disprove the existence 
of an alleged fact").  Moreover, in Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000), the Court held that "evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service."  Id. 
at 1333.  Given the service medical records, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology, the Board finds that the evidence weighs 
against the veteran's claim.  Continuity of symptomatology 
has not been established.  

In April 2006, the veteran was afforded a VA examination for 
her low back condition.  During the examination, the veteran 
informed the examiner that the onset of her low back 
condition was in the 1980s due to a motor vehicle accident, 
and she has incurred episodic low back pain since the 
accident.  Upon physical examination of the veteran, the 
examiner diagnosed the veteran with lumbar strain, and opined 
that the current lumbar strain is "less likely than not . . 
. caused by or a result of service."  There is no competent 
evidence to balance this medical opinion.  

As previously noted, the Board is aware of the veteran's 
contentions that her low back condition is somehow 
etiologically related to service; however, as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, her assertions as to the existence, nature 
and etiology of the current diagnosis is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of credible medical evidence linking the veteran's 
current diagnosis to service, the veteran's claim for service 
connection for a low back condition is denied.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back condition, and there is not 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.  Right Foot Status Post Bunionectomy with Tender Scar and 
Degenerative Joint Changes

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

By way of procedural background, service connection for 
status post bunionectomy of the right foot was granted by the 
RO in a November 1989 rating decision, and assigned a 10 
percent evaluation under Diagnostic Codes 5280-7804, 
effective April 1989.  The 10 percent evaluation was 
continued by the RO in a July 2004 rating decision.  In April 
2007, the RO granted a separate evaluation of 10 percent for 
the residuals of the bunionectomy as x-rays showed 
degenerative changes of the area.  The April 2007 DRO 
decision explained that the veteran's right foot residuals of 
bunionectomy and scar were previously rated together as 10 
percent disabling, and because recent x-rays showed 
degenerative changes in that area, a separate 10 percent 
rating was deemed warranted for residuals of the bunionectomy 
with degenerative joint changes and for status post 
bunionectomy of the right foot with tender scar.  

The veteran filed a Notice of Disagreement (NOD) in October 
2004 seeking an increase for her disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings 
regarding the current level of disability related to the 
veteran's right foot disorder.  

During the July 2007 hearing, the veteran testified that she 
endures constant pain under the ball of her right big toe.  
She explained that she wears arch supports to help alleviate 
the pain, and contends that her right foot disability 
warrants an evaluation in excess of 10 percent.  

In June 2004, the veteran was afforded a VA examination for 
her service-connected right foot status bunionectomy.  She 
informed the examiner that she has constant, throbbing pain 
around the right great toe and ball of the foot with episodes 
of sharper pain occurring four times a day.  The veteran 
reported decreased movement of the right great toe with no 
report of flare-ups, weakness of the joints, or fatigability 
and lack of endurance with repeated use symptoms at rest.  
She has been prescribed Gabapentin which helps, and in the 
past, she has also taken Motrin.  The veteran stated that she 
uses orthotics with no use of corrective shoes, cane, or 
crutches.  There has been no effect on her occupation 
concerning her right foot disability except her terminating 
her assistance in surgery due to standing.  Upon physical 
examination of the veteran, the examiner noted tenderness of 
the bilateral great toes metatarsophalangeal (MTP) joints 
with no other foot tenderness.  There were no complaints of 
pain with range of motion of the toes, and the feet did not 
exhibit any deformity, weakness, edema, joint instability, 
skin breakdown, unusual shoe wear pattern, hammertoes, high 
arch, or flatfoot.  Callosities of both heels were noted as 
well as a status post bunionectomy right foot scar that 
appeared light, flat, and sensitive to the touch.  The 
examiner noted that there were 12 degrees of angulation at 
the first metatarsal phalangeal joint and the veteran's gait 
was steady.  Dorsalis pedis pulses and posterior tibial 
pulses were both palpable, and the examiner stated that the 
veteran was able to stand and rise on toes and heels.  The 
examiner diagnosed the veteran with residuals bunionectomy 
right foot with pain and sensitive scar.  

In August 2005, the veteran underwent a second VA examination 
for her right foot disability.  The veteran complained of a 
tender scar from the bunionectomy.  She denied any 
ulcerations, skin breakdowns over the scar, or limitation of 
function caused by the scar, and stated that her treatment 
consists of massaging the scar and applying lotion on the 
feet occasionally.  She also informed the examiner that right 
bunion surgery was performed in the 1980s, and she currently 
has constant throbbing pain around the right great toe and 
ball of the right foot.  The veteran assessed the pain as a 6 
or 7 on a scale of 10 and her frequency of flare-ups were 10 
out of 10 which occur daily, approximately three to four 
times a week nightly.  During the flare-ups, the veteran 
explained that she avoids standing and walking, and it is 
noted that the veteran experienced a flare-up during the 
examination.  She complained of decreased range of motion of 
the right great toe with foot pain with walking and standing.  
There was no weakness of the toe joints, but fatigability 
with repeated use of the foot and foot pain at rest.  The 
veteran reported taking Gabapentin once a day, but denied the 
use of corrective shoes, cane, or crutches.  She admitted to 
using orthotics, and explained that she stopped assisting in 
surgery due to standing and also avoids walking long 
distances.  

Physical examination of the veteran revealed a steady gait 
with no tenderness or complaints with range of motion of 
toes, except the right great toe MTP joint.  There was no 
weakness, joint instability, or tenderness of the feet, toes, 
right great toe, and ball of the right foot.  The veteran's 
feet did not exhibit edema, skin breakdown or flatfoot.  The 
examiner noted the presence of slight heel wear, but foot 
callosities were nontender on both heels.  There was 
bilateral hallux valgus with 15 degrees on the right and 12 
degrees on the left of angulation at the first metatarsal 
phalangeal joint.  X-rays of the right foot revealed mild 
degenerative change in the interphalangeal joint in the 
second through fifth toes and in the first 
metacarpophalangeal joint.  No fracture or focal bony lesion 
was identified.  The examiner diagnosed the veteran with mild 
degenerative change of the right foot and residuals of a 
right bunionectomy with a noted tender scar measured at 4.5 
centimeters by 0.55 millimeters.  

Post service treatment records reflect continuing complaints 
and treatment for the veteran's right foot disability.  A 
January 2004 VA outpatient treatment record notes the 
veteran's complaints of pain in the balls of her feet.  The 
treatment note states that the veteran indicated that the 
orthotics provide relief, but she also denied any new 
problems associated with her right foot.  In an April 2004 
follow-up treatment note, it was noted that the veteran 
purchased new shoes and insoles which have reduced the pain.  
On examination, there was no pain on palpation of metatarsal 
headings and the veteran was diagnosed with improved 
metatarsalgia of both feet.  Finally, an October 2006 VA 
outpatient treatment record states that the veteran has foot 
pain, in particular, pain with her bunions.  She admitted to 
aching, shooting pain when weightbearing or walking 
excessively.  X-rays taken revealed left hallux valgus 
deformity, postoperative changes in the right first 
metatarsal bone, and bilateral degenerative changes.  The 
veteran was diagnosed with bilateral hallux valgus, bilateral 
pes planus, and diabetes mellitus.  

As previously stated, the veteran has been assigned two 
separate 10 percent evaluations under Diagnostic Codes 5280 
and 7804 for her right foot disability.  Under Diagnostic 
Code 5280, a 10 percent rating is warranted if there has been 
an operation and resection of the metatarsal head.  A 10 
percent rating is also warranted for a severe case, if 
equivalent to amputation of great toe.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2007).  Under Diagnostic Code 
7804, a 10 percent disability rating is assigned for 
superficial scars that are painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7804 (2007).

The veteran is presently receiving the maximum available 
ratings under both Diagnostic Codes 5280 and 7804; therefore, 
Diagnostic Codes 5280 and 7804 do not assist her in obtaining 
higher evaluations.  The Board must consider evaluation of 
the veteran's right foot disability under all other 
potentially appropriate diagnostic codes.  

The Board has considered evaluation of the veteran's right 
foot disability under all other potentially appropriate 
diagnostic codes pertaining to the foot.  However, she has 
never been found to have claw foot (pes cavus), anterior 
metatarsalgia, unilateral hallux rigidus, hammer toe, or 
malunion or nonunion of the tarsal or metatarsal bones.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5279, 
5281, 5282, and 5283 are not for application.  

The Board acknowledges the diagnosis of bilateral pes planus 
in an October 2006 VA outpatient treatment record; however, 
the Board finds there is no indication of resulting marked 
deformity, swelling, and increased pain with use due to pes 
planus.  Furthermore, during the July 2007 hearing, the 
veteran testified that her right foot disability symptoms 
have not changed since the last VA examination, which was 
conducted in August 2005 and the examiner noted no flatfoot.  
Thus, Diagnostic Code 5276 is not for application and does 
not assist the veteran in obtaining a higher evaluation.  

The Board has also considered the veteran's right foot 
disability under Diagnostic Code 5284 for residuals of a foot 
injury.  Under Diagnostic Code 5284, a moderate disability 
warrants a 10 percent rating, moderately severe warrants a 20 
percent rating, and severe disability warrants a 30 percent 
rating.  A 40 percent disability evaluation will be assigned 
for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  While the medical evidence of record 
finds that the veteran's right foot disability results in 
pain, tenderness, and some weakness, she has retained 
significant right foot function.  Despite the veteran's 
assertions that she is unable to perform all her employment 
tasks and cannot walk long distances, the findings from both 
VA examinations indicate that the veteran's disability does 
not rise to the level of a moderately severe disability under 
Diagnostic Code 5284 to warrant a higher rating.  

In addition, despite the separate rating assigned pursuant to 
Diagnostic Code 7804, the Board must also consider whether 
the evidence of record supports the assignment of a higher 
evaluation under other diagnostic codes related to scars.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation as the veteran's 
scar is located on her right foot.  The Board notes that 
there is no evidence that the veteran's scar limits her 
motion to warrant application of Diagnostic Code 7801, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion; or Diagnostic Code 7805, scars, other, which 
are rated on limitation of function of the affected part.  
The scar is not 144 square inches or greater to warrant 
application of Diagnostic Code 7802, scars, other than head, 
face, or neck that are superficial and do not cause 
limitation motion.  There is also no evidence that the scar 
is unstable to warrant application of Diagnostic Code 7803, 
superficial, unstable scars.  Therefore, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 do not 
assist the veteran in obtaining a higher evaluation for her 
right foot scar.  

The Board has also considered whether the veteran's service-
connected disability may warrant a higher rating under 
Diagnostic Code 5003 for degenerative arthritis.  Arthritis 
due to trauma is rated as degenerative arthritis. 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  X-rays taken during the August 
2005 VA examination show evidence of mild degenerative change 
in the veteran's interphalangeal joint in the second through 
fifth toes and in the first metacarpophalangeal joint.  
However, the service-connected disability is not shown to 
involve two or more major joints or two or more minor joint 
groups and there is no showing that the veteran experiences 
exacerbations which clinically incapacitate her.  Thus, no 
disability rating in excess of 10 percent is warranted under 
Diagnostic Code 5003.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.  However, in this case, where the 
diagnostic codes under which the veteran is rated, in this 
case, Diagnostic Codes 5280 and 7804, are not predicated on 
loss of range of motion, §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7(1996).

The veteran is competent to report her symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that her 
disability is worse than the current 10 percent evaluations 
contemplate; however, the objective medical evidence does not 
support the contentions for higher evaluations.  The Board 
finds that the preponderance of the evidence is against the 
claims for an evaluation in excess of 10 percent for right 
foot status post bunionectomy with tender scar and 
degenerative changes, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.
III.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 and May 2004 letters sent to the 
veteran.  In both letters, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show she had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  In the March 2004 letter, the veteran was 
informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that her disability is worse than the current evaluation 
contemplates.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that she would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, she was told to submit any evidence 
in his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the July 
2004 rating decision, the veteran has not been prejudiced, as 
the veteran's pending claims are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from November 1991 
to October 2006, and private treatment records dated August 
2000 to March 2001.  The veteran was also provided VA 
examinations in connection with her claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to an increased evaluation for status post 
bunionectomy of the right foot, currently evaluated as 10 
percent disabling is denied.  

Entitlement to an increased evaluation for right foot, 
residuals of bunionectomy with degenerative joint changes, 
currently evaluated as 10 percent disabling is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


